Citation Nr: 1728082	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO. 13-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1988 to December 1991, including service in the Southwest Asia theater of operations. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of obstructive sleep apnea (OSA), and has submitted lay and medical statements supporting the claim that OSA began in 1991 while he was in the Persian Gulf. The Board must remand the claim for an examination to determine the etiology of the Veteran's OSA.

The case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the cause of his OSA. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner should whether OSA had its onset during a period of active service, is related to the Veteran's in-service complaints of exposure to fire smoke, dust, and poor ventilation; or otherwise originated during active service/duty. 

The examiner's attention is drawn to the following:

*In an April 1996 VA treatment record the Veteran was seen with complaints of hoarseness and difficult speaking. He was given a consultation to see an Ear Nose and Throat (ENT) specialist. (VBMS Document: 08/31/1994 Medical Treatment Record - Government Facility)

*In a May 2000 VA treatment record the Veteran's past medical history of chronic hoarseness is discussed as well as an evaluation by an ENT in 1996 which showed normal vocal cords with no significant lesions. (VBMS Document: 12/14/2001 Medical Treatment Record - Government Facility)
      
*In September 2009, the Veteran participated in an overnight sleep study. The study focused on nasal/oral airflow, thoracic/abdominal effort, body position, oxygen saturation, and heart rate. The Veteran reported witnesses have heard him snoring and he has experienced excessive daytime sleepiness, he cited both as indications of potential sleep apnea. The Veteran was diagnosed with mild obstructive sleep apnea. (VBMS Document: 01/19/2010 Medical Treatment Record - Government Facility)

*In January 2008, the Veteran's medical history is listed to include a motor vehicle accident resulting in a 13 day coma, respiratory failure require intubation, placement of a NG-tube for feeding, and MRSA pneumonia and Candida Septicemia. The only residual effect listed is chronic hoarseness. (VBMS Document: 01/16/2008 VA Examination)

*In a June 2010 VA treatment record the Veteran is noted to have OSA. The Veteran reported that he uses a sleep apnea machine which works well and stated that five of the soldiers he served with closely in Desert Shield have all also developed sleep apnea requiring the use of a CPAP machine. (VBMS Document: 06/10/2010 Medical Treatment Record - Government Facility)

*In a January 2013 VA treatment record the Veteran reported continued problems with OSA. The Veteran indicated he was exposed to a lot of fires and dust while in Iraq and stated this could be the cause of his current sleep apnea. The clinician (primary care physician) opined that the Veteran's current sleep apnea is more likely than not related to his deployment in Desert Storm in which he was exposed to excessive fire smoke, dust storms, and poor ventilation from constant use of a mask. The Veteran reported having symptoms of OSA beginning in 1991. 
(VBMS Document: 06/25/2013 Medical Treatment Record - Government Facility)

*In a January 2013 VA treatment record, the Veteran was counseled on the health risks of obesity and encouraged to reduce weight. (VBMS Document: 06/25/2013 Medical Treatment Record - Government Facility)

*In a January 2013 VA treatment record, the Veteran was encouraged to discontinue the use of all tobacco products and the risks of tobacco use were discussed. (VBMS Document: 06/14/2013 Medical Treatment Record - Government Facility)

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

